                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  JOSEPH ANTHONY FAVORS,                              Case No. 21‐CV‐1447 (PJS/DTS)

                       Plaintiff,

  v.                                                              ORDER

  MERRICK BANK,

                       Defendant.




       Sometime in 2020, plaintiff Joseph Anthony Favors applied for a credit card from

defendant Merrick Bank and was approved. Favors never received the card; Merrick

Bank told him that the card had been returned in the mail, that Favors’s credit account

had therefore been canceled, and that Favors would have to submit another application

if he still wanted a credit card from Merrick Bank. Favors reapplied three weeks after

submitting his first credit application, but his second application was denied. Favors

now sues Merrick Bank under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C.

§ 1691 et seq., and for breach of contract under state law.

       Favors did not pay the filing fee for this case, instead applying for in forma

pauperis (“IFP”) status. See ECF No. 2. The Court will, for the moment, put aside the

matter of Favors’s financial eligibility for IFP status. An action may be dismissed when

an IFP applicant has filed a complaint that fails to state a claim on which relief may be

                                             1
granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir.

1996) (per curiam). In deciding whether a complaint states a claim on which relief may

be granted, this Court must accept as true all of the factual allegations in the complaint

and draw all reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511

F.3d 818, 820 (8th Cir. 2008). Although the factual allegations in the complaint need not

be detailed, they must be sufficient to “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a

claim to relief that is plausible on its face.” Id. at 570. In assessing the sufficiency of the

complaint, the court may disregard legal conclusions that are couched as factual

allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). A pro se complaint is to be

construed liberally, but the complaint must nevertheless “allege sufficient facts to

support the claims advanced.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       As relevant to this case, the ECOA provides that

              [i]t shall be unlawful for any creditor to discriminate against
              any applicant, with respect to any aspect of a credit
              transaction—

                      (1) on the basis of race, color, religion, national
                      origin, sex or marital status, or age (provided
                      the applicant has the capacity to contract);

                      (2) because all or part of the applicant’s income
                      derives from any public assistance program; or

                      (3) because the applicant has in good faith
                      exercised any right under this chapter.


                                               2
15 U.S.C. § 1691(a).

       Favors arrives at the conclusion that he has been discriminated against in

violation of the ECOA through a process of elimination. Merrick Bank approved his

application for a credit account. That account was canceled only because the credit card

had not been properly delivered to Favors. Three weeks later, Favors submitted an

identical application to Merrick Bank. This time, the application was denied. Nothing

about Favors’s creditworthiness had changed during the three weeks between the filing

of the first and second applications. Therefore, concludes Favors, Merrick Bank could

only have denied his second credit application because it discriminated against him on

the basis of his race, marital status, age, or one of the other characteristics identified in

§ 1691(a).

       Favors’s ECOA claim must be dismissed because the complaint does not allege

sufficient facts to create a plausible inference that Merrick Bank unlawfully

discriminated against him. Taking the non‐conclusory allegations in the pleading as

true, nothing about Favors’s creditworthiness changed in the three weeks between his

first and second credit applications.1 At the same time, though, neither did anything


1Favors cites to exhibits that might buttress these factual allegations, but he has failed to
submit these exhibits to the Court with his pleading. This is common practice for
Favors. See, e.g., Favors v. Chase Bank, No. 18‐CV‐3187 (JNE/LIB), 2019 WL 3769710, at *1
n.3 (D. Minn. June 28, 2019) (“The Court notes that Plaintiff’s Complaint makes several
references to attached exhibits but there are in fact no exhibits attached to Plaintiff’s
Complaint.”); Favors v. Chase Bank USA, N.A., No. A20‐0642, 2021 WL 79935, at *1 n.2
(Minn. Ct. App. Jan. 11, 2021) (“While Favors’s complaint refers to attached exhibits,
                                               3
change about the characteristics identified by § 1691(a). In other words, Favors’s race,

marital status, age, and so on were also the same at the time of each application.

       Favors does not identify which of these characteristics was allegedly used by

Merrick Bank to deny his second, but not his first, credit application. Nor does Favors

allege that similarly situated applicants of differing races, national origins, or the like

have been treated more favorably by Merrick Bank. The mere fact that Favors was at

first approved for credit and later denied does not, by itself, create a plausible inference

upon which a reasonable factfinder could conclude that the second decision was the

product of unlawful discrimination. See, e.g., Burrell v. State Farm Fire & Cas. Co., No. 00

Civ. 5733 (JGK), 2001 WL 797461, at *9 (S.D.N.Y. July 12, 2001) (noting that “a plaintiff

may not rely on conclusory assertions of racial discrimination and ‘must specifically

allege the events claimed to constitute intentional discrimination as well as

circumstances giving rise to an inference of racially discriminatory intent.’” (quoting

Yusuf v. Vassar Coll., 35 F.3d 709, 713–14 (2d Cir. 1994)); Trakansook v. Astoria Fed. Sav. &

Loan Assʹn, No. 06‐CV‐1640 (SMG), 2007 WL 1160433, at *8 n.5 (E.D.N.Y. Apr. 18, 2007)

(“Plaintiff’s proposed amended complaint does not identify any particular basis for

[defendant’s] alleged discriminatory animus, but instead simply alleges in conclusory

terms that defendants violated the ECOA.”)




purportedly containing the ‘Settlement Offer,’ he did not file any attachments with the
complaint.”).
                                              4
       Favors also claims that Merrick Bank breached a contract when it closed his

credit account and denied his second application. The complaint acknowledges,

though, that the Court has only supplemental jurisdiction over this state‐law breach‐of‐

contract claim.2 See Compl. at 2 (citing 28 U.S.C. § 1367); Fed. R. Civ. P. 8(a)(1)

(requiring a pleading that states a claim for relief to contain “a short and plain

statement of the grounds for the court’s jurisdiction, unless the court already has

jurisdiction and the claim needs no new jurisdictional support”). The Eighth Circuit has

made clear that when all claims arising under federal law have been dismissed before

trial, the court should decline to exercise supplemental jurisdiction over remaining

state‐law claims. See Hervey v. Cnty. of Koochiching, 527 F.3d 711, 726–27 (8th Cir. 2008).

Accordingly, this Court will decline to exercise supplemental jurisdiction over the

breach‐of‐contract claim brought by Favors. The complaint in its entirety will be

dismissed without prejudice.

       Before dismissing this matter, however, the Court returns to the issue of Favors’s

financial eligibility for IFP status. Favors is one of the most vexatious litigants—

perhaps the most vexatious litigant—in the District of Minnesota. In the first six months

of 2021 alone, Favors has initiated 18 proceedings in this District. Favors initiated

another nine proceedings in 2020.


2Favors does not allege the parties’ state of citizenship in his pleading, and does not
allege that the amount in controversy exceeds $75,000. Accordingly, 28 U.S.C. § 1332(a)
cannot supply subject‐matter jurisdiction over the state‐law claims.
                                              5
       Favors has applied for IFP status in each of those actions. In only one of the IFP

applications submitted by Favors in 2020 did he report an income of as much as $800

per month, see Favors v. Mike, No. 20‐CV‐0365 (SRN/DTS), ECF No. 2 (D. Minn. Jan 28,

2020) (IFP application dated January 23, 2020). Favors reported a monthly income of

$350 or less in each of the other eight IFP applications he submitted that year.

Additionally, Favors reported a monthly income of $300 in December 2019, only a few

weeks before submitting the IFP application reporting an income of $800 per month.

See Favors v. Discover Bank, No. 19‐CV‐3080 (PJS/TNL), ECF No. 2 (D. Minn. Dec. 12,

2019) (IFP application dated December 9, 2019).

       The Court was therefore surprised to learn that “[a]t the time of his first [credit]

application on a date to be determined in 2020 [Favors] listed income in excess of $1,000

per month and bank references for checking and savings accounts.” Compl. at 7. The

second credit application, submitted by Favors “only three (3) weeks later again

indicated income in excess of $1,000 per month.” Id. This is not the first time that the

representations made by Favors to this Court regarding his finances have differed

substantially from the representations that he has made to others. See Favors v. Internal

Revenue Serv., No. 21‐CV‐0359 (PJS/TNL), ECF No. 12 (D. Minn. Mar. 19, 2021) (order of

Magistrate Judge Tony N. Leung noting discrepancies between IFP applications

submitted by Favors in 2019 and tax documents from that year).




                                             6
       “[T]he court system depends on the honesty and forthrightness of applicants to

ensure that the privilege is not abused.” Cuoco v. U.S. Bureau of Prisons, 328

F. Supp. 2d 463, 467 (S.D.N.Y. 2004) (quotation omitted). There is now substantial

reason to believe that Favors cannot be trusted to truthfully represent his financial

status to the Court. Accordingly, the Court is not prepared to say that Favors is

financially eligible for IFP status in this case without additional evidence beyond the

representations made by Favors in his IFP application.

       The issue of Favors’s true current financial status is irrelevant in this particular

case, which is being dismissed pursuant to § 1915(e)(2)(B) regardless of whether Favors

qualifies financially for IFP status. Going forward, however, this Court will not permit

Favors to proceed IFP in non‐habeas matters filed in this District unless he submits

financial documentation verifying his inability to pay the filing fee. That

documentation must include: (1) the statement from the trust account maintained on

behalf of Favors by the Minnesota Sex Offender Program for the 90 days preceding the

filing of the action, and (2) statements from all checking, savings, and other asset

accounts maintained by Favors or on Favors’s behalf for the 90 days preceding the filing

of the action. The documentation must be current to within ten days of the date on

which the action is commenced and must not be altered or abridged by Favors in any

way.




                                              7
       Should Favors fail to submit the financial documentation identified above, a

miscellaneous case will be opened in connection with Favors’s attempted lawsuit, and

Favors will be given an additional 30 days in which to submit the required financial

documentation. Should Favors then fail to submit the required financial documentation

within that 30 days, the miscellaneous action will be dismissed without prejudice for

failure to prosecute. See Fed. R. Civ. P. 41(b). Upon timely receipt of the required

financial documentation from Favors, the Court will direct that a civil case be opened in

which the IFP application and pleading will be evaluated. This procedure will not

preclude Favors from proceeding IFP in any matter for which he is financially eligible,

but it is unfortunately necessary because he cannot be trusted to accurately represent

the state of his finances.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

              § 1915(e)(2)(B).

       2.     The application to proceed in forma pauperis of plaintiff Joseph Anthony

              Favors [ECF No. 2] is DENIED.

       3.     Favors is restricted from opening non‐habeas civil matters in this District

              unless he either pays the full filing fee for the matter or submits financial


                                             8
           documentation demonstrating his financial eligibility for in forma pauperis

           status, as described above. The Clerk of Court is directed to open a

           miscellaneous proceeding whenever Favors attempts to initiate a non‐

           habeas civil proceeding and applies for in forma pauperis status but does

           not supply the required financial documentation. Failure by Favors to

           submit the required financial documentation within 30 days of the

           opening of the miscellaneous proceeding will result in dismissal of that

           proceeding for failure to prosecute.

    LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 29, 2021                         s/Patrick J. Schiltz__________________
                                             Patrick J. Schiltz
                                             United States District Judge




                                         9
